885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dock H. DILLMAN, Jr., Plaintiff-Appellant,v.CCB, DEPARTMENT OF CORRECTIONS, Virginia State Penitentiary,Powhatan Correctional Center, R.M. Muncy, Warden, VirginiaState Penitentiary, N. Styles, Officer, Virginia StatePenitentiary, Defendants-Appellees.
No. 89-7617.
United States Court of Appeals, Fourth Circuit.
Submitted June 16, 1989.Decided Sept. 18, 1989.

Dock H. Dillman, Jr., appellant pro se.
William W. Muse, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dock H. Dillman, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dillman v. CCB, Department of Corrections, C/A No. 88-356-N (E.D.Va. Dec. 2, 1988).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Dillman complains about events that occurred between 1975 and 1982.  Consideration of these claims is time-barred.    See Wilson v. Garcia, 471 U.S. 261 (1985);  Va.Code Ann. Sec. 8.01-243